Exhibit 10.3



FRANK’S INTERNATIONAL N.V.
EXECUTIVE CHANGE-IN-CONTROL SEVERANCE PLAN
PARTICIPATION AGREEMENT
This Executive Severance Plan Participation Agreement (the “Participation
Agreement” or this “Agreement”) is entered into effective as of
__________________________, 2015 (the “Participation Date”), by and between
__________________________ (the “Employer”) and you (the “Participant”),
pursuant to the Frank’s International N.V. Executive Severance Plan (the “Plan”
or the “Executive Severance Plan”). The Participant agrees that the terms and
conditions of this Agreement and the Plan will govern the Participant’s rights
with respect to the severance benefits provided under Section 3(a) of the Plan
(the “Severance Benefits”), notwithstanding any contrary provision in any
employment agreement or other severance plan. The Employer accepts the
designation as a participating employer under the Plan and agrees to be bound by
all the terms of the Plan that apply to it as an Employer so designated to
participate in the Plan. The Participant and the Employer agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Participation Agreement. Except as
defined in this Participation Agreement (including Exhibit A attached hereto),
capitalized terms have the same meanings ascribed to them in the Plan.
The Participant and the Employer have entered into this Participation Agreement
and have agreed to the terms and conditions included in Exhibit A as an express
incentive for the Participant and the Employer to enter into the Participation
Agreement and in consideration for the Employer or any of its affiliates
providing the consideration set forth in the Participation Agreement and
Confidential Information to the Participant, to further protect the trade
secrets and Confidential Information disclosed or entrusted to the Participant,
to protect the business goodwill of the Employer and its affiliates, to protect
the business opportunities disclosed or entrusted to the Participant, and to
protect the other legitimate business interests of the Employer and its
affiliates. In executing this Participation Agreement, the Participant expressly
acknowledges and agrees that (a) the Participation Agreement aligns the
Participant’s interests with the Employer’s and its affiliates’ long-term
business interests and creates a further incentive for the Participant to build
the Employer’s and its affiliates’ goodwill, and (b) the provisions contained in
Exhibit A are reasonably related to the Employer’s and its affiliates’
legitimate interests in protecting their goodwill. The Participant understands
that the Employer has hereby promised to provide to the Participant Confidential
Information during the Participant’s employment with the Employer, or new
Confidential Information following the Participant’s promotion to a new position
or following the Participant’s designation of eligibility under the Plan and
Participant’s acceptance of this Agreement, as applicable.
The terms and conditions of this Participation Agreement as offered herein must
be accepted by the Participant within 60 days of the date this Agreement is
signed by the Employer below. Failure to timely accept the terms by such time
will result in immediate and irrevocable cancellation of the participation
offered.
1.Participation. In accordance with, and subject to, the terms and conditions of
the Plan, the Employer hereby allows the Participant to participate in the
Executive Severance Plan.
2.Outplacement Benefits. If the Participant becomes eligible for Severance
Benefits under the Plan, the outplacement assistance benefits described in
Section 3(a)(v) of the Plan shall consist of outplacement assistance provided
for the period beginning on the date of termination and ending on
__________________________ following the date on which the termination of
employment occurred, or until subsequent employment is obtained, whichever
occurs first, and shall not exceed ____________________________ in the
aggregate. [Such outplacement assistance shall be provided through a vendor
[selected] [approved] by the Employer or the Company [, with the Employer
directly providing payment to such vendor]].


3.Restrictive Covenants; Recovery of Payments. Participation. If the Committee
determines that the Participant has committed a breach of any of the obligations
set forth in Exhibit A, upon notice from the Employer, the Participant shall
forfeit and/or reimburse to the Employer all or a portion of the Severance
Benefits subject to this Participation Agreement, as the Committee deems
appropriate under the circumstances. Such notice shall




--------------------------------------------------------------------------------



be provided within the earlier to occur of one year after discovery of the
alleged breach or the second anniversary of the Participant’s date of
termination.
FRANK'S INTERNATIONAL N.V.
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
(the "Employer")
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
Date:
 
 



PARTICIPANT
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:
 
[Insert Name]
 
 
 





--------------------------------------------------------------------------------



EXHIBIT A
TO FRANK’S INTERNATIONAL EXECUTIVE SEVERANCE PLAN
PARTICIPATION AGREEMENT


1.    Defined Terms; Employment Relationship; Application of Exhibit A.
Capitalized terms used in this Exhibit A that are not defined in this Exhibit A
shall have the meanings assigned to such terms in the Frank’s International
Executive Severance Plan (the “Plan”) or in the Participation Agreement to which
this Exhibit A is attached (the “Agreement”), as applicable. This Exhibit A does
not relieve the Participant from any other restrictive covenants contained in
any other agreement between the Participant and the Company and any of its
affiliates.
As used in this Exhibit A, the following terms shall have the following
meanings:
(a)    “Business” means the business of developing and/or providing the products
and services developed and/or provided by the Company at the time of the
Participant’s termination of employment, and other products and services that
are functionally equivalent to the foregoing; provided, however, that if the
Participant’s termination of employment occurs within 60 days following the
occurrence of a Change in Control, “Business” shall mean the business described
in this Section 1(a) as in existence immediately prior to the Change in Control.


(b)    the “Company” means and includes (by virtue of existing agreements to
control and safeguard the intellectual property developed, licensed, used,
maintained and owned by each) Frank’s International N.V., which is domiciled in
the Netherlands, and all other companies in which Frank’s International N.V.
owns a direct or indirect controlling interest or is the controlling
shareholder; together with all direct and indirect subsidiaries and successors
of all such companies.


(c)     “Confidential Information” means any of the following: (i) non-public
information, (ii) knowledge, (iii) data, (iv) trade secrets and any other
information that provides the Company with a competitive advantage by virtue of
not being publicly known, (v) proprietary information, (vi) confidential
information, or (vii) non-public information provided to the Company by its
customers, suppliers, contractors, subcontractors, agents or representatives
with an expectation of confidentiality that is obtained by or disclosed to
Employee as a result of Employee’s employment or affiliation with the Employer
or the Company.


(d)    “Competing Business” means any business, individual, partnership, firm,
corporation, or other entity which engages in the Business in the Restricted
Area. In no event will the Company be deemed a Competing Business.


(e)    “Developments” means any invention, modification, discovery, design,
development, improvement, process, software program, work of authorship,
documentation, formula, data, technique, know-how, secret or intellectual
property right whatsoever or any interest therein, whether or not patentable or
registrable under copyright or similar statutes or subject to analogous
protection.


(f)    “Governmental Authority” means any governmental, quasi-governmental,
state, county, city, or other political subdivision of the United States or any
other country, or any agency, court or instrumentality, foreign or domestic, or
statutory or regulatory body thereof.


(g)    “Legal Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement (including, without
limitation, any of the foregoing that relates to environmental standards or
controls, energy regulations, and occupational, safety, and health standards or
controls, including those arising under environmental laws) of any Governmental
Authority.


(h)    “Prohibited Period” means the period beginning with the Participant’s
employment with the Company and ending one-year following the termination of
such employment.




--------------------------------------------------------------------------------





(i)    “Records” means all files, records, documents, memoranda, books, papers,
plans, information, letters, drawings, specifications, equipment and similar
items, and copies thereof or therefrom, in any physical or electronic form
(e.g., printed copies, electronically stored files, computer hard drive,
microfilm, etc.), relating to the business of the Company, whether prepared by
the Participant or otherwise coming into the Participant’s presence.


(j)    “Restricted Area” means: Lafayette Parish, Louisiana; Harris County,
Texas; Montgomery County, Texas; and Fort Bend County, Texas; and any other
geographical area within 100 miles of any location in which the Company engage
in the Business as of the date of the Participant’s termination of employment.


2.    Confidential Information
(a)The Participant acknowledges that all Confidential Information is the
property of the Company.


(b)    The Participant will not at any time (whether during or after the
Participant’s employment with the Company) disclose or use for the Participant’s
own benefit or purposes or the benefit or purposes of any other person, entity
or enterprise, other than the Company, any Confidential Information; provided
that the foregoing shall not apply to the disclosure of information which (i)
has become public other than as a result of the Participant’s breach of this
covenant or a third party’s breach of obligations owed to the Company, (ii) is
acquired by the Participant from others who have no direct or indirect
confidential commitment to the Company with respect to same, (iii) is
independently developed by the Participant, (iv) is required by law to be
disclosed, so long as the Participant has provided the Company with at least
five (5) days’ written notice prior to any disclosure required by law.


(c)     For purposes of clarity, the Participant acknowledges that as used in
this Agreement, the meaning of Confidential Information shall also include,
without limitation, proprietary or confidential information relating to:
Developments made by the Participant or other employees of the Company,
customers or potential customers, marketing, sales activities, development
programs, promotions, costs, prices, manufacturing, machining, drawings,
information, future and current plans regarding business and customers, e-mails,
notes, manufacturing documents, engineering documents, formulas, financial
statements, projects, reports, handling documentation, processes, machinery, and
compositions relating to the business of the Company, which may include, but are
not limited to, the areas of piping and fabrication, connectors, hammers, casing
equipment, cementing equipment, laydown equipment, completion equipment,
manipulating and handling tubulars, drilling of subterranean and offshore wells,
energy exploration, energy drilling, energy production, the processing of
hydrocarbons, all financial data relating to the Company, business methods,
accounting and tracking methods, books, inventory handling procedure, credit,
credit procedures, indebtedness, financing procedures, investments, trading,
shipping, production, machining, processing, welding, fabricating, assembling,
domestic and foreign operations information, customer and vendor lists, data
stored electronically, data stored on a computer, data stored on a file, contact
information, any and all lab reports, lab work, and memorandum and other
materials used in and created during the development of any of the
aforementioned materials or processes.


(d)    The Participant agrees that even if information in the Participant’s
possession is not within or covered by the description set forth in Section
2(c), if the information in the Participant’s possession gives the Company a
competitive advantage over its competitors by virtue of it not being publicly
known, then it is still deemed to constitute Confidential Information for
purposes of this Agreement.


(e)    The Participant acknowledges that if Confidential Information were
disclosed to third parties or used by third parties and/or the Participant
without written permission of the Company, that the disclosure or use would
seriously and irreparably damage the Company and would cause the Company to lose
certain competitive advantages.






--------------------------------------------------------------------------------



(f)    The Participant agrees that all Records shall remain the exclusive
property of the Company and shall not be removed from the premises of the
Company unless in accordance with a written policy of the Company or upon the
written consent of the [General Counsel of the Company] [Chief Executive Officer
of the Company].


(g)    The Participant agrees that upon the effective date of the termination of
the Participant’s employment with the Company for any reason, the Participant
will immediately return to the Company all Records and not retain any copies
thereof.


3.    Non-Competition; Non-Solicitation. The Participant and the Employer agree
to the non-competition and non-solicitation provisions of this Exhibit A in
consideration for the Confidential Information provided by the and its
affiliates to the Participant pursuant to the Participant’s employment with the
Employer and its affiliates, to further protect the trade secrets and
Confidential Information disclosed or entrusted to the Participant or created or
developed by the Participant for the Employer or its affiliates, to protect the
business goodwill of the Employer and its affiliates developed through the
efforts of the Participant and the business opportunities disclosed or entrusted
to the Participant and the other legitimate business interests of the Employer
and its affiliates, and as an express incentive for the Employer to enter into
the Agreement.
(a)Subject to the exceptions set forth in Section 1.1(b) below, the Participant
expressly covenants and agrees that during the Prohibited Period, the
Participant will refrain from carrying on or engaging in, directly or
indirectly, any Business in competition with the Employer or its affiliates in
the Restricted Area. Accordingly, the Participant will not, directly or
indirectly, own, manage, operate, join, become an employee of, partner in,
owner, or member of (or an independent contractor to), control or participate
in, be connected with or loan money to, sell or lease equipment or property to,
or otherwise be affiliated with any Competing Business in the Restricted Area.


(b)Notwithstanding the restrictions contained in Section 1.1(a), the Participant
or any of the Participant’s affiliates may own an aggregate of not more than 2%
of the outstanding stock of any class of any corporation that is a Competing
Business, if such stock is listed on a national securities exchange or regularly
traded in the over-the-counter market by a member of a national securities
exchange, without violating the provisions of Section 1.1(a), provided that
neither the Participant nor any of the Participant’s affiliates has the power,
directly or indirectly, to control or direct the management or affairs of any
such corporation and is not involved in the management of such corporation.


(c)The Participant further expressly covenants and agrees that during the
Prohibited Period, the Participant will not, and the Participant will cause the
Participant’s affiliates not, to (i) engage or employ, or solicit or contact
with a view to the engagement or employment of, any person who is an officer or
employee of the Employer or any of its affiliates, or (ii) canvass, solicit,
approach, or entice away, or cause to be canvassed, solicited, approached, or
enticed away, from the Employer or any of its affiliates any person who or which
is a customer of any of such entities during the period during which the
Participant was employed by the Employer or any of its affiliates.
Notwithstanding the foregoing, the restrictions of this Section 1.1(c) shall not
apply with respect to an officer or employee who responds to a general
solicitation that is not specifically directed at officers and employees of the
Employer or any of its affiliates.


(d)Before accepting employment with any other person or entity during the
Prohibited Period, the Participant will inform such person or entity of the
restrictions contained in this Exhibit A.


4.    Relief. The Participant and the Employer agree and acknowledge that the
limitations as to time, geographical area, and scope of activity to be
restrained as set forth in Section 3 are reasonable and do not impose any
greater restraint than is necessary to protect the legitimate business interests
of the Employer and its affiliates. The Participant and the Employer also
acknowledge that money damages would not be a sufficient remedy for any breach
of this Exhibit A by the Participant, and the Employer or its affiliates shall
be entitled to enforce the provisions of this Exhibit A by terminating payments
then owing to the Participant under the Executive Severance Plan (or to recoup
payments previously made thereunder) or otherwise and to specific performance
and injunctive




--------------------------------------------------------------------------------



relief as remedies for such breach or any threatened breach. Such remedies shall
not be deemed the exclusive remedies for a breach of this Exhibit A but shall be
in addition to all remedies available at law or in equity, including the
recovery of damages from the Participant and the Participant’s agents.
5.    Reasonableness; Enforcement. The Participant hereby represents that the
Participant has read and understands, and agrees to be bound by, the terms of
this Exhibit A. The Participant acknowledges that the geographic scope and
duration of the covenants contained in this Exhibit A are the result of
arm’s-length bargaining and are fair and reasonable in light of (a) the nature
and wide geographic scope of the Company’s operations of the Business, (b) the
Participant’s contact with the Company’s business in all jurisdictions in which
it is conducted, which includes the entire Restricted Area, and (c) the amount
of confidential information that the Participant is receiving in connection with
the performance of the Participant’s duties on behalf of the Employer and/or its
affiliates and the amount of goodwill with which the Participant is and/or will
be connected and will help build on behalf of the Employer and its affiliates.
It is the desire and intent of the parties that the provisions of this Exhibit A
be enforced to the fullest extent permitted under applicable Legal Requirements,
whether now or hereafter in effect; therefore, to the extent permitted by
applicable Legal Requirements, the Participant and the Employer hereby waive any
provision of applicable Legal Requirements that would render any provision of
this Exhibit A invalid or unenforceable.
6.    Reformation; Severability. The Employer and the Participant agree that the
foregoing restrictions are reasonable under the circumstances and that any
breach of the covenants contained in this Exhibit A would cause irreparable
injury to the Employer and its affiliates. The Participant understands that the
foregoing restrictions may limit the Participant’s ability to engage in certain
businesses anywhere in the Restricted Area during the Prohibited Period, but
acknowledges that the Participant will receive sufficient consideration from the
Employer and its affiliates to justify such restriction. Further, the
Participant acknowledges that the Participant’s skills are such that the
Participant can be gainfully employed in non-competitive employment and that the
agreement not to compete will not prevent the Participant from earning a living.
Nevertheless, if any of the aforesaid restrictions are found by a court of
competent jurisdiction to be unreasonable, or overly broad as to geographic area
or time, or otherwise unenforceable, the parties intend for the restrictions
herein set forth to be modified by the court making such determination so as to
be reasonable and enforceable and, as so modified, to be fully enforced. If, due
to applicable law, a court is not permitted to modify a restriction within this
Exhibit A that it deems overly broad, then the court shall have the power to,
and shall, sever such overly broad restriction (or any portion thereof) so that
the restrictions after such severance are enforceable and shall be fully
enforced. By agreeing to this contractual modification prospectively at this
time, the Employer and the Participant intend to make this Exhibit A enforceable
under the law or laws of all applicable states and other jurisdictions so that
the entire agreement not to compete and this Agreement as prospectively modified
shall remain in full force and effect and shall not be rendered void or illegal.
Such modification shall not affect the payments made to the Participant under
the Executive Severance Plan.
7.    Attorneys’ Fees. In the event that it is necessary for either party to
employ the services of an attorney in the course of litigation or arbitration
regarding a breach or alleged breach of this Exhibit A, the prevailing party in
such litigation or arbitration (as determined by the court or arbitrator, as
applicable), shall be entitled to recover all reasonable attorneys’ fees, costs,
and expenses incurred in connection therewith.
8.    Applicable Law; Venue. This Participation Agreement is governed by Texas
law, without giving effect to its conflicts of law principles. The Participant
consents to the jurisdiction of the Harris County District State Court in
Houston, Texas, although the Company may choose to seek enforcement of the
Restrictive Covenants in any jurisdiction where the Participant may be found.




